DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on November 9, 2022 is acknowledged.  The traversal is on the ground(s) that:
As a preliminary matter, Applicant asserts that the restriction is improper. While the Commissioner may require restriction if two or more independent and distinct inventions are claimed in a single application (37 CFR 1.142(a)), in present case, although the claimed subject matter may be classified in different subclasses, he inventions clearly include overlapping subject matter.
Furthermore, as acknowledged by the Examiner, many of the claims are generic to more than one species. For example, at least claims 1-5, 9, 11 and 13 are generic to all the species. Accordingly, because the subject matter is sufficiently related, a thorough search for the subject matter of one of the species would necessarily encompass a search and examination of the other species. See MPEP §803, which states that “[i]f the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions.” This policy should apply in the present application to avoid unnecessary delay and expense to Applicant and to duplicative examination by the Patent Office.

This is not found persuasive because the search required for the diverse species is not entirely coextensive, and inasmuch as the diverse species differ in structure and operation, the patentability of each would likely turn on different grounds. Consequently, the search and examination of the entire application could not be made without serious burden on the Office. Applicant has not admitted that the diverse species are obvious variants, and inasmuch as the species are patentably distinct, the election requirement is proper. If applicant believes that the species are obvious variants of each other, then applicant should state so on the record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 11, 15, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2022. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the first drawing is not numbered as required by 37 CFR 1.84(t). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the H-shaped belt section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0011, line 5, “already” should be changed to --already be--. 
In paragraph 0011, line 10, “is” should be deleted.
In paragraph 0021, line 3, “
In paragraph 0022, line 10, “is” should be deleted.
In paragraph 0026, line 3, “is” should be deleted.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, “the deformation” should be changed to --a deformation--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In line 1, “a first” should be changed to --the first--, and in line 2, “a second” should be changed to --the second--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 1, “the second” should be changed to --a second--, and in line 2, “strand_merges into a” should be changed to --strand merges into the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 does not accurately describe applicant’s invention because the strand does not have a guide section as suggested by the limitation “a first guide section of the strand”. That is, the guide sections (6, 7, 29, 30, 38, 39) are not a part of the strand (2). Also, claim 5 recites the limitation "the first end of a first leg of the strand" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing claim 5 to: “The energy absorption device according to claim 1, wherein at least one first end of a first leg of the strand merges in one piece into a first guide section of the guide device by a fold.”
Claim 14 does not accurately describe applicant’s invention because the strand does not have a guide section as suggested by the limitation “a second guide section of the strand”. That is, the guide sections (6, 7, 29, 30, 38, 39) are not a part of the strand (2). This rejection could be overcome by changing “strand by” to --guide device by-- in line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2016/0272235 A1). Takahashi discloses an energy absorption device for arrangement between a fastening device (e.g., said fastening device including bracket 21) and a holder (e.g., inner pipe 24), wherein the holder is movable relative to the fastening device when a predetermined impact force is exceeded, with a deformable strand (e.g., the portion of the base section 61 between the upwardly bent hook of the impact absorbing member 26 and the abuttable section 62 (as shown in Fig. 3), the abuttable section 62, and the energy absorbing section 63) for absorbing energy, and with a guide device (e.g., said guide device including extension sections 65) for guiding the strand during a deformation (paragraph 0059), wherein the strand and the guide device are designed as a one piece element (paragraph 0036). The energy absorption device is formed from a single semi-finished product and/or sheet metal element, and the strand and the guide device are formed from sections of the semi-finished product and/or sheet metal element (paragraph 0036). The strand is U-shaped with a first leg (e.g., the portion of the base section 61 between the upwardly bent hook of the impact absorbing member 26 and the abuttable section 62 (as shown in Fig. 3)) and a second leg (e.g., 63), wherein the first leg is shorter than the second leg in an initial position (Fig. 3), and after a deformation of the strand in relation to the initial position due to an absorption of energy, the first leg being lengthened and the second leg being shortened.
Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong et al. (US 2020/0031382 A1). Strong discloses a steering device 10 for a vehicle and with a fastening device (e.g., 26) for fastening to a vehicle carrier or a vehicle body, with a holder (e.g., 20) for holding a steering column (said steering column comprising column tube 18), the holder having at least one connecting section for connection to the fastening device (Fig. 1), and with at least one energy absorption device (said at least one energy absorption device including energy absorption plate 52) which has a deformable strand (e.g., the portion between the curved side walls 59 and the connection segment 68) for absorbing energy and a guide device (e.g., the portion of the first generally flat segment 58 that includes the curved side walls 59) for guiding the strand during a deformation (paragraphs 0063-0065), wherein the strand and the guide device are formed in one piece (Fig. 4). The fastening device has a slot for receiving the energy absorption device (Figs. 1 and 7).
Allowable Subject Matter
Claims 4, 6, 7, 10, 12, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above, and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614